Detailed Action
This is a Non-final Office action in response to communications received on 8/4/2022. Claims 1, 3, 8, 10, 15 and 17 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.

Response to Arguments
Applicant’s amendments, filed 7/17/2022, to claim 1 correcting the claim to recite “the data block” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 1, as filed in (4) of the Final Office action filed 5/20/2022, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Aljawhari and Griffin have been considered, and are found unpersuasive.
Applicant argues on pages 7-8 of the Remarks, filed 7/17/2022, the cited prior art fail to teach or suggest "wherein the hardware processor is further configured to identify a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain" because “Griffin stores a pointer to an ‘associated block’ which is newer than the block where the pointer is being stored. Thus, the pointer is to a future block not a previous block on the blockchain ledger. Furthermore, the newer block is not linked to the current block based on ancestral lines”. However, Examiner respectfully disagrees. Griffin teaches,  in Col. 17, Lines 1-31, identifying that Block P(N), which non-sequentially precedes Block P(N+2) (i.e. identify a previously stored non-sequential data block on the blockchain), is associated with Block P(N+2) through Signerinfo(0)’. Additionally, Block P(N) and its proceeding blocks include content (i.e. which includes information about another item in the same ancestral line of the item), according to Col. 16, Lines 48-67. The procedure of identifying a previously stored non-sequential data block on the blockchain is not dependent on the “value” which is stored in the “data block” according to the claim. Applicant’s argument appears to rely on that the pointer which is being used to identify to previous non-sequential block must also be stored in the newer Block P(N+2). The claim recites “store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain”. This limitation does not require that this stored value be utilized in the identifying of the previous non-sequential data block. It is well known in blockchain technology that blocks are arranged in a hash linked series within the blockchain. Griffin teaches, in Col. 1, Lines 16-27, that the blockchain contains a series of hash linked blocks, each new block containing a hash of the previous block (i.e. store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain).
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aljawhari (US 2017/0262862 A1), further in view of Griffin (US 11153097 B1).
 Regarding claim 1, Aljawhari teaches the limitations of claim 1 substantially as follows:
An apparatus comprising: a network interface configured to receive data of an item from a data source, (Aljawhari; Paras. [0014] & [0017]: receiving and storing data including unique identifiers of a product in a computer system from a device (i.e. receive data of an item from a data source))
where the data comprises one or more of historical data and quality data of the item; and (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical data))
a hardware processor configured to generate a cryptographic hash of the data, (Aljawhari; Para. [0133]: creating a mathematical one way hash on a collection of data of a product (i.e. generate a cryptographic hash of the data))
construct a data block that comprises the cryptographic hash of the data and a unique identifier of the item, and store the constructed data block within a hash-linked chain of data blocks, (Aljawhari; Paras. [0161] & [0167]-[0168]: Creating a further block (i.e. data block) that contains the data which has been hashed (i.e. cryptographic hash of the data) and a unique identifier of the product (i.e. unique identifier of the item), the blocks containing a one way hash of the previous block (i.e. store the constructed block within a hash-linked chain of data blocks))
Aljawhari does not teach the limitations of claim 1 as follows:
wherein the hardware processor is further configured to identify a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and 
store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain. 
However, in the same field of endeavor, Griffin discloses the limitations of claim 1 as 
wherein the hardware processor is further configured to identify a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and (Griffin; Col. 16, Line 48 - Col. 17, Line 31: Identifying that Block P(N), which non-sequentially precedes (i.e. identify a previously stored non-sequential data block on the blockchain) Block P(N+2), is associated with Block P(N+2) through Signerinfo(0)’, Block P(N) including content (i.e. which includes information about another item in a same ancestral line as the item))
store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain. (Griffin; Col. 1, Lines 16-27; Col. 17, Lines 1-31: The parent blockchain may include Block P(N+2) and Block P(N), which precedes Block P(N+2), in a blockchain which contains a hash-linked series of blocks (i.e. store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain))
Griffin is combinable with Aljawhari because both are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aljawhari to incorporate block information which may link a block to a non-sequential related block as in Griffin in order to improve the security by providing a means by which a block in a distributed ledger may be reliably linked to related blocks in the blockchain regardless of sequence.

Regarding claim 8, Aljawhari teaches the limitations of claim 8 substantially as follows:
A method comprising: receiving data of an item from a data source, (Aljawhari; Paras. [0014] & [0017]: receiving and storing data including unique identifiers of a product in a computer system from a device (i.e. receive data of an item from a data source))
the data comprising one or more of historical data and quality data; (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical data))
generating a cryptographic hash of the data; (Aljawhari; Para. [0133]: creating a mathematical one way hash on a collection of data of a product (i.e. generate a cryptographic hash of the data))
constructing a data block comprising the cryptographic hash of the data and a unique identifier of the item; and storing the constructed data block within a hash-linked chain of data blocks, (Aljawhari; Paras. [0161] & [0167]-[0168]: Creating a further block (i.e. data block) that contains the data which has been hashed (i.e. cryptographic hash of the data) and a unique identifier of the product (i.e. unique identifier of the item), the blocks containing a one way hash of the previous block (i.e. store the constructed block within a hash-linked chain of data blocks))
Aljawhari does not teach the limitations of claim 8 as follows:
wherein the constructing further comprises identifying a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and 
storing a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain. 
However, in the same field of endeavor, Griffin discloses the limitations of claim 8 as follows:
wherein the constructing further comprises identifying a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and (Griffin; Col. 16, Line 48 - Col. 17, Line 31: Identifying that Block P(N), which non-sequentially precedes (i.e. identify a previously stored non-sequential data block on the blockchain) Block P(N+2), is associated with Block P(N+2) through Signerinfo(0)’, Block P(N) including content (i.e. which includes information about another item in a same ancestral line as the item))
storing a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain. (Griffin; Col. 1, Lines 16-27; Col. 17, Lines 1-31: The parent blockchain may include Block P(N+2) and Block P(N), which precedes Block P(N+2), in a blockchain which contains a hash-linked series of blocks (i.e. store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain))
Griffin is combinable with Aljawhari because both are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aljawhari to incorporate block information which may link a block to a non-sequential related block as in Griffin in order to improve the security by providing a means by which a block in a distributed ledger may be reliably linked to related blocks in the blockchain regardless of sequence.

Regarding claim 15, Aljawhari teaches the limitations of claim 15 substantially as follows:
A non-transitory computer-readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: (Aljawhari; Para. [0022]: program which performs one or more of the functions of the system)
receiving data of an item from a data source, (Aljawhari; Paras. [0014] & [0017]: receiving and storing data including unique identifiers of a product in a computer system from a device (i.e. receive data of an item from a data source))
the data comprising one or more of historical data and quality data of the item; (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical data))
generating a cryptographic hash of the data; (Aljawhari; Para. [0133]: creating a mathematical one way hash on a collection of data of a product (i.e. generate a cryptographic hash of the data))
Page 4 of 8Serial No.: 16/784,228 constructing a data block comprising the cryptographic hash of the data and a unique identifier of the item; and storing the constructed data block within a hash-linked chain of data blocks, (Aljawhari; Paras. [0161] & [0167]-[0168]: Creating a further block (i.e. data block) that contains the data which has been hashed (i.e. cryptographic hash of the data) and a unique identifier of the product (i.e. unique identifier of the item), the blocks containing a one way hash of the previous block (i.e. store the constructed block within a hash-linked chain of data blocks))
Aljawhari does not teach the limitations of claim 15 as follows:
wherein the constructing further comprises identifying a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and 
storing a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain. 
However, in the same field of endeavor, Griffin discloses the limitations of claim 15 as follows:
wherein the constructing further comprises identifying a previously stored non-sequential data block on the blockchain which includes information about another item in a same ancestral line as the item, and (Griffin; Col. 16, Line 48 - Col. 17, Line 31: Identifying that Block P(N), which non-sequentially precedes (i.e. identify a previously stored non-sequential data block on the blockchain) Block P(N+2), is associated with Block P(N+2) through Signerinfo(0)’, Block P(N) including content (i.e. which includes information about another item in a same ancestral line as the item))
storing a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain. (Griffin; Col. 1, Lines 16-27; Col. 17, Lines 1-31: The parent blockchain may include Block P(N+2) and Block P(N), which precedes Block P(N+2), in a blockchain which contains a hash-linked series of blocks (i.e. store a value within the data block that links directly from the data block to the non-sequential data block previously stored on the blockchain))
Griffin is combinable with Aljawhari because both are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aljawhari to incorporate block information which may link a block to a non-sequential related block as in Griffin in order to improve the security by providing a means by which a block in a distributed ledger may be reliably linked to related blocks in the blockchain regardless of sequence.

Regarding claims 2, 9 and 16 Aljawhari and Griffin teach the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari and Griffin teach the limitations of claims 2, 9 and 16 as follows:
wherein the data comprises one or more of a date of origin, a date of expiration, a cause of expiration, and historical information of the item.  (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical information))

Regarding claims 6, 13 and 20, Aljawhari and Griffin teach the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari and Griffin teach the limitations of claims 6, 13 and 20 as follows:
wherein the processor is further configured to identify whether the data source that provided the data is an authorized source or a non-authorized source, and (Aljawhari; Para. [0014]: A unique identifier for a source version of a product with a unique identifier of an anti-counterfeiting device (i.e. data source that provided the data is an authorized source))
store a source type value within the constructed data block which indicates whether the data source is the authorized source or the non-authorized source.  (Aljawhari; Para. [0014], [0161] & [0167]-[0168]: Creating a further block which contains a unique identifier (i.e. store a source type value within the constructed data block) for a source version of a product with a unique identifier of an anti-counterfeiting device (i.e. data source that provided the data is an authorized source))

Regarding claims 7 and 14, Aljawhari and Griffin teach the apparatus of claim 1 and the method of claim 8.
Aljawhari and Griffin teach the limitations of claims 7 and 14 as follows:
wherein the network interface is further configured to receive a request for quality information of the item, and (Aljawhari; Paras. [0088] & [0167]-[0169]: Enquiries may be received which allows inspection of blocks containing characteristics of a product (i.e. receive a request for quality information of the item), such as a quality score (i.e. quality information of the item))
the hardware processor is configured to identify a data block within the hash-linked chain of data blocks that stores quality content of the item based on the unique identifier.  (Aljawhari; Paras. [0088] & [0167]-[0169]: Enquiries may be received which allows inspection of blocks containing characteristics of a product (i.e. identify a data block within the hash-linked chain of data blocks that stores quality content of the item), such as a quality score, the product having a unique identifier)

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aljawhari (US 2017/0262862 A1), further in view of Griffin (US 11153097 B1), as applied to claims 1, 8 and 15, further in view of Ramabaja (US 2019/0079950 A1).
 Regarding claims 3, 10 and 17, Aljawhari and Griffin teach the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari and Griffin teach the limitations of claims 3, 10 and 17 as follows:
hash-linked chain of data blocks that comprises attributes of an ancestor of the item, and (Aljawhari; Para. [0161] & [0167]: A chain of blocks where each block has a one way hash of a previous block (i.e. hash-linked chain of data blocks) which tracks characteristics of a product (i.e. comprises attributes of an ancestor of the item))
store a unique related link value within the constructed data block which links to the identified previously stored data block. (Aljawhari; Para. [0161]: Creating a further block that contains a one way hash of the previous block (i.e. unique related link value within the constructed data block which links to the identified previously stored data block))
Aljawhari and Griffin do not teach the limitations of claims 3, 10 and 17 as follows:
wherein the hardware processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks 
However, in the same field of endeavor, Ramabaja discloses the limitations of claims 3, 10 and 17 as follows:
wherein the hardware processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks (Ramabaja; Para. [0140]: Including a hash of a block digest of a most recent block (i.e. identify a previously stored data block within the hash-linked chain of data blocks))
Ramabaja is combinable with Aljawhari and Griffin because all are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aljawhari and Griffin to incorporate the incorporation of a hash of a most recent block in the header of a new block as in Ramabaja in order to improve the security of the system by creating a hash chain of blocks for securely storing data.

Regarding claims 4, 11 and 18, Aljawhari, Griffin and Ramabaja teach the apparatus of claim 3, the method of claim 10 and the non-transitory computer-readable medium of claim 17.
Aljawhari, Griffin and Ramabaja teach the limitations of claims 4, 11 and 18 as follows:
wherein the processor stores the unique related link value within one or more of a header and a metadata section of the constructed data block.  (Ramabaja; Para. [0140]: Storing a POW digest, which includes hashing a block digest of a most recent block (i.e. unique related link value), in the header of a new block (i.e. constructed data block))
The same motivation to combine as in claims 3, 10 and 17 are applicable to the instant claims.

Regarding claims 5, 12 and 19, Aljawhari and Griffin teach the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari and Griffin teach the limitations of claims 5, 12 and 19 as follows:
hash-linked chain of data blocks that belongs to a same item, and (Aljawhari; Para. [0161] & [0167]: A chain of blocks where each block has a one way hash of a previous block (i.e. hash-linked chain of data blocks) which tracks characteristics of a product (i.e. belongs to a same item))
store a unique item link value within the constructed data block which links to the identified previously stored data block.  (Aljawhari; Para. [0161]: Creating a further block that contains a one way hash of the previous block (i.e. unique item link value within the constructed data block which links to the identified previously stored data block))
Aljawhari and Griffin do not teach the limitations of claims 5, 12 and 19 as follows:
wherein the processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks 
However, in the same field of endeavor, Ramabaja discloses the limitations of claims 5, 12 and 19 as follows:
wherein the processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks (Ramabaja; Para. [0140]: Including a hash of a block digest of a most recent block (i.e. identify a previously stored data block within the hash-linked chain of data blocks))
Ramabaja is combinable with Aljawhari and Griffin because all are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aljawhari and Griffin to incorporate the incorporation of a hash of a most recent block in the header of a new block as in Ramabaja in order to improve the security of the system by creating a hash chain of blocks for securely storing data.

Prior Art Considered But Not Relied Upon
Chan (US 2020/0219097 A1) which teaches methods for a secure random number generation within blockchain scripts. The invention is implemented using a blockchain network, which may be, for example, a Bitcoin blockchain. A first transaction that includes a puzzle is validated at a node in a blockchain network, with the first transaction being associated with a digital asset, and with a solution to the puzzle being indeterminable at a time of validation of the first transaction. A pseudorandom number, based at least in part on a solution to the puzzle that is included in a second transaction, is generated at least in part by validating the second transaction, the second transaction created to transfer control of the digital asset associated with the first transaction.
Pierce (US 2019/0028276 A1) which teaches a blockchain which includes different digital assets, including digital tradeable tokens and inventory tokens. The blockchain may implement a transaction type that includes both digital tradeable tokens and the inventory tokens. The digital tradeable tokens and inventory tokens may be associated with physical assets that can be uniquely identified and are intended to be fungible with each other. The validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predetermined relationship.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438 
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438